127 Ga. App. 36 (1972)
192 S.E.2d 389
MORRIS
v.
DEPARTMENT OF FAMILY & CHILDREN SERVICES.
47312.
Court of Appeals of Georgia.
Submitted July 6, 1972.
Decided September 5, 1972.
Morris & Smith, Charley G. Morris, B. J. Smith, for appellant.
Robert G. Young, Horace T. Ward, for appellee.
PANNELL, Judge.
1. Section 24A-401 (h) of the Juvenile Court Code of Georgia (Ga. L. 1971, pp. 709, 713) defines a "deprived child" as a child who: "(1) is without proper parental care or control, subsistence, education as required by law, or other care or control necessary for his physical, mental, or emotional health, or morals; or ... (3) has been abandoned by his parents or other legal custodian."
2. The evidence in the present case, an action brought to sever the parental rights of the mother of an illegitimate child, was sufficient to authorize a finding by the trial judge that the child was a deprived child within the meaning of the statute; and pursuant thereto, the entering of an order serving the parental rights of the mother in accordance with Title 24A, Chapter 32 of the Juvenile Court Code of Georgia, supra.
Judgment affirmed. Hall, P. J., and Quillian, J., concur.